[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________            FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-10030         ELEVENTH CIRCUIT
                             Non-Argument Calendar       AUGUST 5, 2010
                           ________________________        JOHN LEY
                                                            CLERK
                      D.C. Docket No. 1:06-cr-20555-ASG-1

UNITED STATES OF AMERICA,

                                                  lllllllllllllllllllllPlaintiff - Appellee,

                                      versus

JOHN WALKER,

                                               lllllllllllllllllllllDefendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (August 5, 2010)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      This is John Walker’s second direct appeal. Walker first appealed his

convictions for possessing with intent to distribute 100 or more marijuana plants,
21 U.S.C. § 841(a)(1), and maintaining a place to manufacture and distribute a

controlled substance, id. § 856(a)(1), and we affirmed, United States v. Walker,

No. 07-10798 (11th Cir. Jan. 10, 2008) (unpublished). Later, the district court

granted Walker’s motion to vacate his sentence, 28 U.S.C. § 2255, reopened

Walker’s case, and conducted a new sentencing hearing to determine if Walker

qualified for safety valve relief, United States Sentencing Guideline § 5C1.2. The

district court denied relief on the ground that Walker’s testimony was not

“believable and credible.” Walker appeals his sentence, and we affirm.

      In an appeal of a denial of a motion for relief under the safety valve, we

review findings of fact for clear error and the application of law to those facts de

novo. United States v. Johnson, 375 F.3d 1300, 1301 (11th Cir. 2004). We are

required to “give due regard to the opportunity of the district court to judge the

credibility of the witnesses, and shall accept the findings of fact of the district

court unless they are clearly erroneous.” 18 U.S.C. § 3742(e). “The burden of

proof on the truthfulness issue lies, of course, with the defendant.” United States

v. Espinosa, 172 F.3d 795, 797 (11th Cir. 1999).

      The district court did not err by denying Walker safety valve relief. To

obtain relief under the safety valve, “no[] later than the time of the sentencing

hearing, the defendant [must] truthfully provide[] to the Government all

                                           2
information and evidence” about his “offense or offenses.” 18 U.S.C. §

3553(f)(5); U.S.S.G. § 5C1.2(a)(5). The district court was familiar with the

circumstances of Walker’s case and could consider that information in

determining the completeness and veracity of Walker’s statement. See United

States v. Brownlee, 204 F.3d 1302, 1305 (11th Cir. 2000). Walker testified that he

did not hear the grow room being constructed, smell the marijuana discovered

inside his house, or participate in the grow operation, but those statements are

difficult to reconcile with the undisputed evidence at trial about the renovations

made to accommodate the sophisticated hydroponic growing system, the strong

odor of marijuana emanating from 200 marijuana plants, and the digital scale and

packaging materials discovered in Walker’s living quarters. Walker also asserted

that he did not know about the grow operation until two or three months before his

arrest, yet he admitted that “about four months before” he was arrested he “saw his

son with a clone plant.” Walker insisted that he had blamed his son for the grow

operation, but Walker had told law enforcement that his son had moved out of the

house two months before his arrest and he “did not want” his son “involved with

any of this.” The district court did not clearly err in finding that Walker’s

testimony was incredible.

      Walker’s sentence is AFFIRMED.

                                          3